ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-384, concluding that DAVID G. CHRISTOF-FERSEN of TRENTON, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(c) (failure to segregate funds), and RPC 1.15(d) (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts for a period of two years;
And DAVID G. CHRISTOFFERSEN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*3It is ORDERED that DAVID G. CHRISTOFFERSEN is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarter basis for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.